Citation Nr: 0325202	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  95-12 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

Entitlement to service connection for hepatitis C.

Entitlement to service connection for residuals of infectious 
mononucleosis.

Entitlement to service connection for fatigue.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


REMAND

On February 14, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The record indicates that the veteran 
has been treated at the Naval Hospital at 
Camp Pendleton, California; their address 
is Box 555191 Camp Pendleton, California 
92055-5191.  Make arrangements to obtain 
all treatment records from September 2002 
to the present; the results of all blood 
workups and liver function tests from 
June 1995 to the present; and the results 
of a hepatitis panel done in May 2000.

2.  The veteran was authorized to undergo 
recombinant immunoblot assay (RIBA) and 
enzyme immunoassay (EIA) testing for 
hepatitis C at the VA medical center in 
San Diego, California in 2000.  It is 
unclear whether the veteran ever 
underwent such testing.  Obtain any 
results of RIBA and EIA testing for 
hepatitis C done at the VA medical center 
in San Diego, California at anytime 
between 2000 and the present.

3.  After any additional evidence has 
been obtained and associated with the 
file, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination: an examination by a 
specialist in infectious diseases, if 
available, or otherwise to an appropriate 
specialist, to determine the 
relationship, if any, between hepatitis 
C, if found, and active service; the 
existence of any residuals of the in-
service infections mononucleosis; and the 
relationship, if any, between any current 
symptomatology of fatigue and active 
service.  Send the claims folder to the 
examiner for review.

The claims folder and separate copy of 
this remand must be sent to the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies should be 
conducted.

Provide the examiner with the following 
instructions:

The examiner should provide explicit 
responses to the following with a 
complete rationale for any opinions 
expressed:

(a) After reviewing the results of all 
indicated special studies, is it as 
likely as not that the veteran has 
hepatitis C, and if so, is it as likely 
as not that the hepatitis C is related to 
active service?

(b) Is it as likely as not that the 
veteran has any residuals of the in-
service infectious mononucleosis, and if 
so, what are the residuals?

(c) What is the underlying disorder, if 
any, for the veteran's complaints of 
fatigue?

(d)  If the complaints of fatigue are not 
related to hepatitis C or the in-service 
infectious mononucleosis, is it as likely 
as not that the underlying disorder 
manifested by fatigue began in active 
service, or if preexisting service, was 
aggravated thereby?

After the development requested above has 
been completed to the extent possible, 
the RO should again review the record.  
If any benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





